Title: To James Madison from William C. C. Claiborne, 20 February 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 20 February 1806, New Orleans. “The northern mail has this moment arrived; and brought me, under cover of a Packet, marked ‘Department of State’ commissions for four members of the Legislative Council, to wit Messrs. Detrehan, Bellchasse Macarty, and Sauve. I hope the fifth member may have also been appointed, and that his commission will be received by the next mail, since it may be made a question, how far (under the ordinance) an appointment of four numbers in the first instance, is constitutional.
                    “I shall however notify the Gentlemen named in the Commission of their appointments, and I will without delay convoke the Legislature, in expectation that the appointment of a fifth Councillor will be made known to me, before the commencement of the Session.
                    “I must confess, that of the ten Gentlemen named by the House of Representatives, Mr. Evan Jones is the only one, whose nomination by the President would give me regret; for whatever may be represented to the contrary, there is nothing more certain in my mind, than that Mr. Evan Jones does not merit the confidence of the American Government.”
                